DETAILED ACTION
This Office action has been issued in response to amendment filed April 07, 2021. 
Claims 26-38, 30, 31, 34, 36-38 and 41-43 have been amended. Currently, claims 26-45 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 26-45 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s remarks and arguments presented on 04/07/21 have been fully considered. Amended claims changed the scope of the claimed invention. Further, the amended claims are rejected under 35 USC 112 2nd paragraph. Furthermore, Korula in view of Raina in fact teaches the amended claim recited limitations. For example, amended claim recited limitations receiving a request from a first user device of a first user, wherein the request includes an indication that the first user is requesting electronic communications of a first type with a second user via a second user device wherein the first type is one of…  a text, and a video capability of one of the first user device and the second user device, generating, a first pairing score pertaining to the first user device of the first user and the second user device of the second user the first pairing score based on an indicator describing a pairing desirability of the first user device and the second user device, the first pairing score further based on combining a collaborative…score and a distance score between the first user and the second user; based on the first pairing score, selecting, the second user for establishing the electronic communication of the first type with the first user; and enabling, electronic communication between the first user device of the first user and the second 
Korula teaches the claimed invention, but does not explicitly teach the limitations of type is one of a voice, collaborative filtering. In the same field of endeavor, Raina teaches the limitations of type is one of a voice, collaborative filtering (see Raina, [0005], collaborative filtering based on user interaction with objects in social network, determining score among objects in which user interacting, normalize the number of user interactions, [0012], users are communicating by phone (e.g. voice), text messages), [0014], e.g. nodes representing users, edge, graph describing distance). Therefore, combined references still read the amended claim recited limitations. Furthermore, Applicant’s fails to consider each of the paragraphs on Korula and Raina references. Also, the Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record.
Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action below. 
Objection
4.	Claims 36-40 are objected because of the following reasons:
Claim 36 recited the limitation of system, processor etc. The system and processor can interpret as software. Examiner suggest to change the processor as ‘hardware processor’.
Any claims not specifically addressed above, is being objected as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections - 35 USC § 112 
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 26, 36 and 41 recited the limitations of “user in engaging in communication with each other”. Further, claims 26, 36 and 41 recited the limitations of “establishing electronic communication”, “an indication that the first user”, “desirability of the first user device”, “enabling, by the system processor”. The terms establishing, indication, desirability, enabling each of these are merely intended use, which does not further distinguish the claim recited limitation and not given weight. Any type of matching, friendship, user interests can interpret as desirability. Further, the term establishing can interpret as any type of creation or verification, which is indefinite as recited in the claim. Examiner suggest change the term establishing and enabling as configure to. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends. 
Claim Rejections- 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
9.	Claims 26-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Korula et al. (US 9,098,819 B1), hereinafter Korula in view of Raina et al. (US 2013/0159100 A1), hereinafter Raina.  
As for claim 26, Korula teaches a computer-implemented method for pairing user devices for establishing electronic communications over an electronic network, the method including the following operations performed by at least one processor: receiving by a system processor, a request from a first user device of a first user, wherein the request includes an indication that the first user is requesting electronic communications of a first type with a second user via a second user device wherein the first type is one of…  a text, and a video capability of one of the first user device and the second user device (see column 1, lines 27-45, users in a social networks, column 6, lines 54-63, e.g. text, photo, video);
generating, by the system processor, a first pairing score pertaining to the first user device of the first user and the second user device of the second user the first pairing score based on an indicator describing a pairing desirability of the first user device and the second user device, the first pairing score further based on combining a collaborative…score and a distance score between the first user and the second user; based on the first pairing score, selecting, by the system processor, the second user for establishing the electronic communication of the first type with the first user; and enabling, by the system processor, electronic communication between the first user device of the first user and the second user device of the second user (see column 1, lines 26-43, users contacts, matching pairs, generating score are done in social networks which is an electronic communications, pairs between users or candidates, generating scores for the candidate pairs, figure 1, e.g. user interest, figure 2, e.g. personalize engine and personalize result, column 4, lines 1-16, users connected in a social network by finding match (e.g. desirability), connected by common features, such as friendship, interest (e.g. desirability), forums, related works).
Korula teaches the claimed invention, but does not explicitly teach the limitations of type is one of a voice, collaborative filtering. In the same field of endeavor, Raina teaches the limitations of type is one of a voice, collaborative filtering (see Raina, [0005], collaborative filtering based on user interaction with objects in social network, determining score among objects in which user interacting, normalize the number of user interactions, [0012], users are communicating by phone (e.g. voice), text messages).
Korula and Raina both references teach features that are directed to analogous art and they are from the same field of endeavor, such as social networks, users to recommend, share, rating/ranking of their interests using online sites. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Raina’s teaching to Korula system for using collaborative filtering providing similarity scores between objects during user interactions in the social networking system. Thus represents likelihood that a user would be interested in one of the objects between two of the objects (see Raina, [0004]). 
As for claim 36, 
		The limitations therein have substantially the same scope as claim 26 because claim 36 is a system claim for implementing those steps of claim 26. Therefore, claim 26 is rejected for at least the same reasons as claim 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Raina’s teaching to Korula system for using collaborative filtering providing similarity scores between objects during user interactions in the social networking system. Thus represents likelihood that a user would be interested in one of the objects between two of the objects (see Raina, [0004]). 
As for claim 41, 
		The limitations therein have substantially the same scope as claim 26 because claim 41 is a non-transitory computer-readable medium claim for implementing those steps of claim 26. Therefore, claim 41 is rejected for at least the same reasons as claim 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Raina’s teaching to Korula system for using collaborative filtering providing similarity scores between objects during user interactions in the social networking system. Thus represents likelihood that a user would be interested in one of the objects between two of the objects (see Raina, [0004]).
As to claim 27, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Raina teach:
wherein the first pairing score is further based on a distance score between the first user and a third user (see Korula, column 8, lines 36-56; Also see Raina, [0021]).
As to claim 28, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Raina teach:
wherein the distance score is based on a number of edges between the first user and one of the second user and the third user; and wherein at least one property of the number of edges includes: a geographical distance between the first user and one of the second user and the third user, a number of interactions between the first user and one of the second user and the third user or a rating for a previous encounter between the first user and one of the second user and the third (see Korula, column 4, lines 1-10, column 2, lines 6-21, column 9, lines 34-59).
As to claim 29, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Raina teach:
wherein selecting the second user is further based on a pairing score threshold (see Korula, column 1, lines 47-51).
As to claim 30, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Raina teach:
further comprising adjusting the pairing score threshold based on one or more of: an amount of time elapsed since receiving the request from the first user; an amount of stored data associated with the first user; or a number of received requests (see Korula, column 1, lines 45-67, column 16, lines 48-53; Also see Raina, [0036]).
As to claim 31, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Raina teach:
wherein: the request from the first user identifies the second user as a desired target for electronic communications; and pairing the first user with the second user depends on the selection of the identified second user from a plurality of other users based on a plurality of pairing scores (see Korula, abstract, column 6, lines 40-47).
As to claim 32, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Raina teach:
further comprising: receiving feedback for the second user from the first user; and updating the graph database based on the feedback (see Korula, column 3, lines 48-54).
As to claim 33, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Raina teach:
wherein the received feedback comprises one or more of: explicit feedback; and implicit feedback (see Korula, column 3, lines 48-54, column 4, lines 10-16).
As to claim 34, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Raina teach:
further comprising: calculating a second plurality of pairing scores between a third user and a plurality of other users, wherein each of a plurality of pairing scores is based on a collaborative filtering score between the third user and one of the plurality of other users (see Korula, column 1, lines 28-44; Also see Raina, abstract).
As to claim 35, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Raina teach:
wherein selecting the second user is further based on the second plurality of pairing scores (see Korula, column 10, lines 6-11).
Claims 37-40 correspond in scope to claims 27-29 and 34 respectively and are similarly rejected.
Claims 42-45 correspond in scope to claims 27-29 and 34 respectively and are similarly rejected.
Prior Arts
10.	US 2005/0198131 teaches in a social network users communicating via phone, wireless, text, multimedia etc, Determining degree of separation among users [0012], [0045]. 

US 2005/0216300 teaches in a social network users communicating via phone, wireless, text, multimedia etc, Users representing as nodes, maintaining/finding users with a distance, filtering emails among users, auctioning, bidding (e.g. score) during communications. Determining degree of separation among users, fig. 2C, [0094], [0032], [0036]. 
Alba et al., “Applications of Voting Theory to Information Mashups”. IEEE, 2008 disclosed blog discussion in social network, scoring, ranking position among users, a distance among ranks/users (p. 13).
CN102779131A disclosed filtering recommended among multiple similarity users.
Additional prior arts: US 2005/0074241, US 8595146, US 2013/0343597, US 2013/0343598, US   8874559, US 6389372, US 20140222806, US 20140149513, US 9047628, US 9135573, 20170206281, 9639616, 20130091151, 2016/0335603, 2017/0085607: each of the references teach the claim recited limitations and they are state of the art at the time of the claimed invention. 
Conclusion
11.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
12.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154        
6/4/21